Title: From Thomas Jefferson to Arnold Oelrichs in the Name of Lewis Harvie, 9 June 1803
From: Jefferson, Thomas
To: Oelrichs, Arnold


          
            Sir 
                     
            Washington June 9.  1803.
          
          The President of the US. had recieved in due time your letter of Sep. 14. 1801. and lately that of Dec. 28. 1802. and he was informed by the officer of the customs in Philadelphia of the reciept of certain boxes there addressed to him containing busts. as it is inconsistent with the law he has laid down for himself to accept presents while in public office, he meant to have given this answer to the letter of explanation of mr Twisler of Baltimore which yours gave him reason to expect. no such letter having come to hand, he gave instructions to the officer of the customs on his application some time ago, to consider the boxes not as addressed to him but to Mr. Twisler & subject to his orders. he desires me to assure you he is as sensible of your kind intentions as if he could have availed himself of them, and he is satisfied they will lead you to approve the rule of conduct which his duty to the public & to himself requires him to pursue. I am &c
          
            Lewis Harvie
            secretary to the Presidt of the US.
          
         